a proceeding pursuant to Business Corporation Law § 1104-a for the judicial dissolution of a closely held corporation, converted to a proceeding to determine the fair value of the petitioner’s shares in the corporation upon the election to purchase the petitioner’s shares pursuant to Business Corporation Law § 1118, Elegant Concepts, Ltd., Norbert Nardone and William Terranova, Jr., separately appeal from a judgment of the Supreme Court, Suffolk County (Doyle, J.), dated July 16, 1986, which awarded the petitioner the principal sum of $422,525 representing the value of his shares in Elegant Concepts, Ltd., as of March 25, 1984.
*692Ordered that the judgment is modified, on agreement of the parties, (1) to reflect a correction in computations, by reducing the principal sum awarded to the petitioner from $422,525 to $350,975; and (2) by adding thereto a provision that upon full payment of the sum awarded in the judgment, the petitioner shall deliver satisfaction pieces to the appellants Nardone and Terranova, and the appellants shall serve upon the secretary of Elegant Concepts, Inc., copies of the respective satisfaction pieces, at which time the books of that corporation shall be amended to reflect the transfer of the petitioner’s shares to the appellants; as so modified, the judgment is affirmed, with one bill of costs to the respondent payable by the appellants appearing separately and filing separate briefs, for reasons stated by Justice Doyle in his memorandum decision dated February 18, 1986, and the matter is remitted to the Supreme Court, Suffolk County, for entry of an appropriate amended judgment. Lawrence, J. P., Kunzeman, Kooper and Balletta, JJ., concur.